Title: To Benjamin Franklin from Francesco Maria Xaverio Catani, 2 January 1778
From: Catani, Francesco Maria Xaverio
To: Franklin, Benjamin


Monsieur le Docteur
Florence ce 2 Janvier 1778
L’homme est né pour l’homme c’est une verité inconnüe a bien des Gens, et qui Vous, Monsieur, savez la pratiquer. Je suis un Italien, vous etes Ameriquain: ces sont deux lieux bien opposés; mais tous ceux qui cultivent les Lettres sont Paysans, et Amis. Il y á un Monde pour eux tout particulier.
J’ai travaillé toute ma vie sur les observations, qu’un homme peut faire tous les jours sur la Nature. J’ai fait part au Public des mes travaux j’ai souhaité de rencontrer le genie universel, mais c’etoit un impossible. Cependant celui, qui Vous s’adresse si familierement n’est tout a fait inconnu, quoique l’homme le plus malheureux du Monde.
A present je fais un Journal Historique, Politique, Litteraire, ou en un mot un Enciclopedie periodique. Cet Ouvrage, qui paroîtra a chaque mois, contiendra:
1° Un examen, et un arrêt sincere des tous les Livres, qui sortiront de la Presse par toute l’Europe.
2° Un Idée de la Litterature, Philosophie, Medecine etc.
3° Les Reflexions politiques sur les Evenemens du siecle present.
4° Un Essais de la moderne Poësie Italienne, Françoise, Angloise etc.
J’ai besoin pour cela d’une Correspondance universelle dans toutes les Cours, dans tous les Pays. Il ne manque, que Paris pour accomplir l’Ouvrage. Paris á toujours attiré l’admiration des etrangers dans la Lecture des Livres les plus utiles a la societè. C’est qui me pourroit donner la matiere d’un juste volume. Mais quel aide pourrois je avoir sur les Reflexions politiques? L’Europe partagée, et attentive aux Evenemens d’Amerique liroit avec plaisir tout ce qui regarde une guerre la plus entetée du Monde.
J’ai oüi parler de vous par des voyageurs, qui m’ont conseillé a vous ecrire. Ils m’ont assuré, qu’il n’y á dans toute la France un Homme le plus aimable, et le plus sage de vous. Quel bonheur, si toute la Terre fût remplie des ces Phénomenes! Je ne suis digne peut-etre d’epreuver votre gentilesse. Votre âge, vôs affaires, vôs etudes ne vous permettront de me consoler. Mais je veux au moins esperer le mieux.
Un Examen des Livres, qui vous viendront entre les mains; des Reflexions politiques sur les Cours de Paris, de London etc. Tout est bon. La guerre d’Amerique interesse encore. Mandez-moi, je vous prie, combien vous en pensez; et tout le Monde Litteraire avec moi vous sera obligè. Je suis avec le plus profond respect Monsieur votre tres humble, et tres obeissant serviteur.
Xavier Catani
 
Addressed: A Monsieur / Monsieur le Docteur Franklin / Paris
Notation: Catani ou Cabani Florence 2 Jan 1778
